Exhibit 10.17
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
 
     THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
March 31, 2012, by and between AMBASSADORS GROUP, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
 
RECITALS
 
 
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 30, 2008, as amended from time to time ("Credit Agreement").
 
 
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
 
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
 
     1.  Section 1.2. (e) is hereby deleted in its entirety, and the following
substituted therefor:

    "(e)
 
 
Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to one quarter of
one percent (0.25%) per annum (computed on the basis of a 360-day year, actual
days elapsed) on the average daily unused amount of the Line of Credit, which
fee shall be calculated on a calendar quarter basis by Bank and shall be due and
payable by Borrower in arrears on each March 31, June 30, September 30, and
December 31."

 
    2.  Section 4.9.  (a) and (b) are hereby deleted in their entirety, and the
following substituted therefor:
              “(a) Tangible Net Worth not less than $40,000,000.00 at any time,
with “Tangible Net Worth” defined as the aggregate of total stockholders’ equity
less any intangible assets.
 
 
               (b) Net income after taxes not less than $2,000,000.00 on a
trailing 4-quarter basis through June 30, 2013 and increasing to not less than
$4,000,000.00 on a trailing 4-quarter basis as of September 30, 2013 and each
quarter thereafter, determined as of each fiscal quarter end, calculated before
inclusion of loss realized on sale of real estate located at 1956 Ambassador
Way, Spokane, WA 99224."
 
 
     3.  Section 5.3 is hereby deleted in its’ entirety and the following
substituted therefor:
 
 
     “SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Except as
identified on Schedule 5.3 hereto, incorporated herein by this reference, and
Except in connection with a Permitted Acquisition, merge into or consolidate
with any other entity; make
any substantial change in the nature of Borrower's business as conducted as of
the date hereof; acquire all or substantially all of the assets of any other
entity except in connection with a Permitted Acquisition; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower's assets except (a) in the ordinary course of its business and (b) sale
of real estate located at 1956 Ambassador Way, Spokane, WA 99224.”
 
 
     As used herein, “Permitted Acquisition” means the purchase by Borrower of
all or substantially all of the assets, business, stock, partnership interests
or membership interests of any person or entity, or the acquisition by Borrower
of any corporation, partnership or limited liability company through a merger or
consolidation in which the surviving entity is Borrower, and which satisfies the
following conditions, as determined by Bank in its sole discretion: (a) the
purpose of the acquisition shall be to acquire a business in a similar or
related line of business to that of Borrower; (b) Bank shall have received from
Borrower such information regarding the terms and conditions of the acquisition
as it shall reasonably require; (c) no later than thirty (30) days prior to the
anticipated closing of such acquisition, Borrower shall deliver consolidated pro
forma financial statements to Bank, in form and substance satisfactory to Bank
and certified by the president or chief financial officer of Borrower,
evidencing that after giving effect to the acquisition, no financial covenant of
this Agreement shall be violated; (d) at the time of such acquisition, no Event
of Default (as defined in Section 6.1 hereof), and no condition or event or act
which with the giving of notice or the passage of time or both would constitute
an Event of Default, shall exist or shall have occurred and be continuing
hereunder or under any of the other Loan Documents; and (e) the acquisition
shall comply with all applicable laws.
 
 
     4.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.
 
 
     5.  Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
 
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
 
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.
 

   
 WELLS FARGO BANK,
 AMBASSADORS GROUP, INC.     NATIONAL ASSOCIATION
 
By: /s/______________________
 
By:/s/ _______________________
 
Anthony F. Dombrowik,
 
 Thomas Thoen,
 Chief Financial Officer    Relationship Manager

 
 
                                          